Citation Nr: 0215963	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  00-13 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for bilateral ankle 
weakness.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from November 1993 to 
September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which, in pertinent part, denied the 
veteran's claims of entitlement to service connection for 
right knee strain and bilateral ankle weakness.  After filing 
his notice of disagreement, the veteran was issued a 
Statement of the Case (SOC) by the RO in April 2000. 

The Board notes that the February 1999 rating decision, which 
was the initial adjudicative action taken in response to the 
veteran's original claim for disability benefits, disposed of 
a number of issues, granting service connection for some 
conditions and denying benefits for others.  There is a 
statement in the narrative portion of the rating decision 
which notes that a zero percent evaluation was warranted for 
the veteran's right knee; however, inasmuch as the right knee 
was not listed as a service-connected disability at the 
conclusion of the rating decision, and since the March 1999 
transmittal letter clearly indicated that the veteran's claim 
for his right knee was denied, the Board finds that the 
reference to the veteran's right knee in the February 1999 
rating decision did not constitute a grant of service 
connection.

With regard to the lower extremities, the veteran has service 
connection for left shin splints, rated as 10 percent 
disabling; lateral ligamentous insufficiency of the left 
knee, rated at 10 percent; and right shin splints, rated at 
zero percent.

In April 2001, the Board remanded this case to the RO for 
additional evidentiary development.  The RO completed the 
requested development to the extent possible under the 
circumstances.  Thereafter, in April 2002, the RO issued a 
Supplemental Statement of the Case (SSOC) in which it 
continued to deny the veteran's claims of entitlement to 
service connection for a right knee sprain and bilateral 
ankle weakness.  The case has been returned to the Board for 
appellate review.  

FINDINGS OF FACT

1.  The competent and probative evidence of record is against 
a finding that the veteran has a right knee disorder as a 
result of military service.  

2.  The competent and probative evidence of record is against 
a finding that the veteran has bilateral ankle weakness as a 
result of military service.  


CONCLUSIONS OF LAW

1.  A chronic disability of the right knee was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3,159, 
3.303, 3.304 (2002); 66 Fed. Reg. 45,620, 45,630-632 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.159).

2.  Bilateral ankle weakness was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. §§ 3.102, 3,159, 3.303, 3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination reported no abnormality 
of the lower extremities.  The service medical records (SMRs) 
are negative for any complaints or treatment related to his 
right knee or ankles.  A February 1995 outpatient record made 
a reference to the veteran's right knee which appears to be 
mistaken, because the record indicates that his chief 
complaint was left knee pain.  He said he had twisted the 
knee, and had felt pain for four days.  There was some 
swelling and decreased range of motion, and a possible 
ligament strain was noted.  In March 1995 he was seen with a 
complaint of a painful lump on his lower left shin, following 
a road march.  Clinical evaluation and X-rays showed no acute 
fracture, but a stress fracture was suspected.  A cast was 
applied, and the veteran was placed on limited duty.  A week 
later, he returned to the clinic because the cast was broken 
around the toes; the cast was reinforced.  When he returned a 
few days later, he was advised not to walk more than half a 
mile at a time.  

When next seen in early May 1995, the veteran complained of 
pain in both shins for four days.  It was noted that he had a 
history of shin splints, requiring a cast within the past 
year.  He said the pain was even worse this time.  He was 
prescribed Naprosyn, told not to run, jump, or road march, 
and to wear soft shoes, and was scheduled to return to the 
clinic for a bone scan.  In late May 1995 he was diagnosed 
with shin splints, left greater than right, via bone scan, 
consistent with stress or post-traumatic changes.  The bone 
scan report reflected a mild amount of increased activity in 
the left ankle and hind foot, which was noted to be 
consistent with stress or a post-traumatic change.  There was 
no scintigraphic evidence of a stress fracture.  His Naprosyn 
prescription was refilled, and he was told to carefully warm 
up and cool down before exercising.  

In September 1995, the veteran was seen complaining of pain 
in the lower right shin for one year, worse when running.  
History of bilateral shin splints was noted.  As above, 
Naprosyn, use of soft shoes, and avoidance of heavy exercise 
were recommended; he was given a limited duty profile.  He 
was seen in January 1996 to be measured for arch supports, 
apparently to alleviate his shin splints.  An outpatient 
record in April 1996 shows that he was off the limited duty 
profile, and complained that running had brought back the 
pain in his shins.  He was referred to an examiner, who 
assessed the problem as shin splints and recommended no 
running on pavement for 14 days.  When seen by a physician in 
June 1996, complaining of shin pain off and on, the veteran 
was assessed as having tibial fasciitis.  He was advised to 
warm up before stretching, to begin a lower-leg weight 
training and stretching program, to run at his own pace and 
decrease his running distance, and to take Naprosyn twice a 
day.

The SMRs show a number of additional clinical visits by the 
veteran throughout 1997 and 1998, with none containing any 
reference to complaints or abnormality of the lower 
extremities, to include the knees.

In reporting his medical history for his separation 
examination in August 1998, the veteran, in pertinent part, 
described swelling and pain in his feet and knees; cramping 
in his legs after standing for short periods of time; 
fractures of his left leg; severe pain while running; and 
foot, ankle, and arch trouble, with shin splints for four 
years.  He indicated, on a medical assessment form, that he 
planned to file a claim for VA disability benefits for his 
legs, feet, ankles, and shins.  The medical examination 
itself reported that no abnormality of the lower extremities 
or feet was found.

The veteran was accorded a VA orthopedic examination in 
November 1998.  He reported that he developed bilateral knee 
pain in service due to running with his heavy rucksack.  He 
stated that the pain was far worse in the left knee.  He said 
he was provided bilateral foot orthotics, which helped 
slightly.  The examiner noted the veteran to be a well-
developed muscular young man in no apparent distress.  He 
ambulated with a normal and symmetric gait.  There was no 
evidence of joint effusion at the knees or ankles.  Patellar 
compression was nontender.  There was mild laxity to varus 
stress in both knees.  Provocative testing otherwise revealed 
normal medial ligamentous stability and normal anterior 
cruciate ligament integrity.  X-rays of the right knee were 
negative.  There was no evidence of palpable abnormality of 
the ankles.  Ankle range of motion was excellent.  Inversion 
and eversion were symmetrically intact.  There was audible 
popping and snapping with rotation or flexion and extension 
of the ankles.  Diagnostic impressions included chronic 
intermittent left tibial pain, and chronic left knee pain 
with evidence of mild lateral ligamentous laxity.  Bilateral 
knee X-rays were negative at that time, and no diagnoses were 
provided for the right knee and ankles.  

In an addendum to the November 1998 VA examination, dated 
December 1999, the examiner indicated that he found no 
symptoms to show a diagnosable right or left ankle disability 
in the veteran.  When asked whether the veteran had a 
diagnosis of a left or right knee disability, the examiner 
could only offer a diagnosis of the left knee, as lateral 
ligamentous insufficiency of the left knee.

VA radiographs of the veteran's knees, lower legs, and ankles 
taken in August 1999 were negative for any abnormality, 
including degenerative changes or fractures.  

II.  Legal Analysis

A.  Preliminary Matters - Veterans Claims Assistance Act

Before addressing the issues on appeal, the Board notes that, 
in November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
Supp. 2002)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.   

The new statute revised the former section 5107(a) of title 
38, United States Code, to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, VA has published new regulations to implement 
many provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence, and 
to assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  For the 
reasons discussed below, the Board finds that the 
requirements of the VCAA and the implementing regulations 
have been satisfied in this matter.  

Changes potentially relevant to the appellant's claim include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination and/or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court of Appeals for 
Veterans Claims (CAVC) has held that the entire VCAA 
potentially affects claims pending on or filed after the date 
of enactment (as well as certain claims that were finally 
denied during the period from July 14, 1999, to November 9, 
2000).  See generally Holliday v. Principi, supra; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That analysis 
would include cases that had been decided by the Board before 
the VCAA, but were pending in CAVC at the time of its 
enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the CAVC stated that it 
was not deciding that question at this time.  In this regard, 
the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

The Board finds that the requirements of the VCAA have been 
met in this case.  The appellant was advised, by virtue of 
April 2000 statement of the case (SOC) and the supplemental 
statement of the case (SSOC) of April 2002, of the pertinent 
law and what the evidence must show in order to substantiate 
his claim.  The SOC and SSOC also advised him of the evidence 
that had been obtained and considered by the RO.

Further, the Board's remand decision in April 2001 contained 
a discussion of the additional evidentiary development which 
was required to evaluate the claim, and also discussed the 
VCAA.  The RO, in October 2002, wrote to the veteran 
notifying him of the opportunity to submit additional 
evidence, and the assistance available to help him obtain 
evidence in support of his claim, to include an explanation 
of what was required of the claimant and VA in terms of 
development of the evidence.  See Quartuccio v. Principi,16 
Vet. App, 183, 187 (2002) (noting that VA must advise 
claimants as to the evidentiary development requirements of 
the VCAA).

The RO obtained treatment records from Syracuse VA Medical 
Center pursuant to the Board's April 2001 remand; VA 
outpatient records current through January 2001 have been 
obtained for the record (such records are not relevant to the 
issues on appeal).  Accordingly, it appears that all 
obtainable evidence identified by the appellant relative to 
his claims have been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  The Board concludes that VA has 
no outstanding duty to inform the veteran or his 
representative that any additional information or evidence is 
needed to substantiate the claims.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 (now codified as amended at 38 U.S.C. A. § 
5103). 

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the CAVC held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  In this 
regard, the RO, in its April 2002 SSOC, adjudicated the 
veteran's claims pursuant to the provisions of the VCAA.  
Thus, the Board believes that we may proceed with a decision 
on the issues, without prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The CAVC has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The CAVC has 
stated, "The VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001). (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. § 3.102 
(2001); VCAA § 4, 114 Stat. 2096, 2098-99 (codified as 
amended at 38 U.S.C.A. § 5107(b) (West Supp. 2002)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

In general, applicable statutes and regulations provide that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  That a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  Degmetich v. Brown, 104 F.3d 
1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id. 

Service connection may also be granted for any disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303(d).

1.  Service connection for
right knee disorder

The veteran has contended that service connection should be 
granted for a right knee disorder.  The record demonstrates 
that, while the veteran complained of left knee pain during 
service, there is no evidence of complaint or treatment 
referable to the right knee, and the only notation of such 
was clearly made in error.  The service separation 
examination in August 1998 revealed no abnormality of the 
right knee.  Moreover, on VA examination after the veteran's 
separation from service, there was no showing that he had a 
right knee disorder.  Furthermore, the veteran has submitted 
no evidence to show that he currently has a right knee 
sprain.  In short, no medical opinion or other medical 
evidence showing that the veteran currently has right knee 
sprain has been presented.  See Rabideau v. Derwinski, supra.

Having reviewed the complete record in this case, the Board 
finds that the preponderance of the competent and probative 
evidence is against granting service connection for a right 
knee sprain.  In essence, the Board believes that the 
preponderance of the evidence supports the conclusion that 
the veteran does not currently have a right knee sprain or 
residuals thereof.  

Then Board acknowledges the veteran's contention, in his 
substantive appeal (on VA Form 9), that the absence of a 
diagnosis should not preclude a grant of service connection.  
He asserts that the finding of mild laxity to varus stress in 
both knees, at the initial VA examination, indicates an 
acquired knee disability.  However, medical determinations 
are not for lay persons, and the examining physician clearly 
stated, in the December 1999 addendum in the record, that the 
only diagnosed knee disability was on the left side.

In reaching this conclusion, the Board has found the most 
probative evidence of record to be the veteran's service 
medical records; the November 1998 VA orthopedic examination 
report; the December 1999 addendum as well as 1998 and 1999 
X-rays, which are entirely negative for any diagnosis of any 
right knee sprain, or residuals thereof.  The November 1998 
examiner did not diagnose a right knee disability.  In light 
of this evidence, the Board concludes that the preponderance 
of the evidence is against finding that the veteran has a 
current right knee disability. 

The Board notes the veteran's assertion that he experiences 
pain in his right knee.  The veteran is competent to describe 
the symptoms that he has experienced, and there is no reason 
to doubt his credibility in this regard.  He is also capable 
of providing evidence of symptomatology, but a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  See Routen 
v. Brown, supra; Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu 
v. Derwinski, 2 Vet. App. at 494.  See also Harvey v. Brown, 
6 Vet. App. 390, 393-94 (1994). Here, the veteran has not 
submitted any medical opinion or other medical evidence that 
supports his claim.  The evidence now of record fails to show 
that the veteran currently has a right knee disability.

However, the Board notes that the Court of Appeals for 
Veterans Claims has had occasion to discuss what constitutes 
a disability.  The Court has held that a symptom, such as 
pain, alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted. See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  
In this case, there are subjective complaints of pain in the 
right knee.  However, as discussed in detail above, the VA 
examination report in November 1998 revealed no underlying 
pathology to account for this symptom, and a right knee 
disability was not diagnosed.

Accordingly, as it has not been shown that the veteran 
currently has a right knee disability that is related to 
active service, service connection for a right knee sprain 
must be denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 
3.303, 3.304.  See Degmetich, Rabideau, supra.  The evidence 
is not so evenly balanced that there is doubt as to any 
material issue.  38 U.S.C.A. § 5107(b).

2.  Service connection for
bilateral ankle weakness

The veteran has contended that service connection should be 
granted for bilateral ankle weakness.  The record 
demonstrates that a bone scan conducted due to complaints of 
bilateral anterior tibia discomfort revealed a mild amount of 
increased activity in the left ankle and hind foot, which 
would be consistent with a stress injury or post-traumatic 
change; however, there was no evidence of a stress fracture.  
Moreover, on VA examination after the veteran's separation 
from service, there was no showing that the veteran had a 
chronic disability manifested by bilateral ankle weakness.  
Furthermore, the veteran has submitted no evidence to show 
that he currently has bilateral ankle weakness.  In short, no 
medical opinion or other medical evidence showing that the 
veteran currently has bilateral ankle weakness has been 
presented.  See Rabideau v. Derwinski, supra.

The Board concludes that the preponderance of the objective 
and probative medical evidence is against the veteran's 
claim.  In reaching this conclusion, the Board has found the 
most probative evidence of record to be the 1998 VA 
examination report and its 1999 addendum, as well as the 
reported X-rays.  The November 1998 report shows that there 
was audible popping and snapping in the ankles with rotation 
or flexion and extension.  Range of motion was excellent, and 
radiographs revealed no abnormalities.  The examiner did not 
diagnose a bilateral ankle disability.  In the December 1999 
addendum, the examiner stated that there were no symptoms to 
produce a diagnosable right or left ankle disability.  In 
light of this evidence, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran has a bilateral ankle disability.  

The Board notes the veteran's assertions on appeal, to the 
effect that he experiences pain, weakness, and popping in his 
ankles.  Certainly, the veteran is competent to describe the 
symptoms that he has experienced, as above, there is no 
reason to doubt his credibility in this regard.  The veteran 
is certainly capable of providing evidence of symptomatology, 
but a layperson is generally not capable of opining on 
matters requiring medical knowledge, such as the degree of 
disability produced by the symptoms or the condition causing 
the symptoms.  See Routen v. Brown, supra; Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  
See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  
Here, the veteran has not submitted any medical opinion or 
other medical evidence that supports his claim.  The evidence 
now of record fails to show that the veteran currently has a 
bilateral ankle disability.  

As discussed above, the Court has had occasion to discuss 
what constitutes a disability, holding that a symptom, such 
as pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, supra.  In this case, 
there are subjective complaints of pain and objective 
evidence of audible popping and snapping in the ankles.  
However, as discussed in detail above, VA examination in 
November 1998 revealed no underlying pathology to account for 
those symptoms, and a bilateral ankle disability was not 
diagnosed.  It is not for the veteran, or the Board, to find 
a disability where the medical evidence of record clearly 
indicates that there is not a disability present.

Accordingly, as it has not been shown that the veteran 
currently has a bilateral ankle disability that is related to 
active service, service connection for bilateral ankle 
weakness must be denied.  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. §§ 3.303, 3.304.  See Degmetich, Rabideau, supra.  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107(b).   

ORDER

Entitlement to service connection for a right knee disorder 
is denied.  

Entitlement to service connection for bilateral ankle 
weakness is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

